DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/21/2020. Claims 16, 18-24, 26, 27, 29, 31, 32, 34-38, 42, 46, 50-52, 54-64 and 66-73 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Carter W. Reeb, Ph.D., applicant’s representative, Reg. No. 76323, on 03/05/2021.
The application has been amended as follows: 
In the claims:
Claim 16:	Replace “the one or more of the first sensed attribute or the second sensed attribute” in line 27 with -- one of the first sensed attribute and the second sensed attribute -- and
 	Replace “impedance values” in last line with -- the impedance of the first sensor or the second sensor in a range --.
Claim 29:	Replace “impedance values” in last line with -- the impedance of the first sensor or the second sensor in a range --.
Claim 32:	Replace “value” in last line with -- of the first sensor or the second sensor in a range --.
Claim 54:	Replace “53” in line 1 with -- 18 -- and
Replace “comprise one of a first row of sensor cells or a first column” in lines 2-3 with -- are in a first row --.
Claim 66:	Replace “comprise one of a first row of sensor cells or a first column” in lines 2-3 with -- are in a first row --.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 16, 18-24, 26, 27, 29, 31, 32, 34-38, 42, 46, 50-52, 54-64 and 66-73 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an apparatus, a method, and a communication device comprising an apparatus, capable of sensing sensed attributes based upon changes in impedances of materials of sensors. Independent claims 16, 29 and 32 identify the uniquely distinct limitation, “wherein the alternating current sensor input signal has a frequency that is sufficiently low such that the apparatus is configured to detect the impedance of the first sensor or the second sensor in a range between 30 kΩ and 30 MΩ.”
	The closest prior arts, White et al. (US 2014/0013865 A1,) Hack et al. (US 5,536,932,) Sakuragi (US 2008/0217508 A1,) and Kasai et al. (US 2011/0204247 A1) all discussed in the previous Office action dated 08/25/2020, either singularly or in combination, fail to anticipate or render obvious the above underlined limitation arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626